 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
       ST. PAUL FIRE AND MARINE
       INSURANCE COMPANY, et al.,
 8
                               Plaintiffs,
 9
                                                        C17-1917 TSZ
           v.
10
                                                        MINUTE ORDER
       HIGHLINE SCHOOL DISTRICT
11     NO. 401, et al.,
12                             Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)     The parties’ joint motion to continue the trial date and related deadlines,
15
     docket no. 61, is GRANTED as follows:
16              JURY TRIAL (3-5 days) set for                       May 18, 2020
17              Expert Witness Disclosure/Reports
                pursuant to FRCP 26(a)(2) due by                    October 18, 2019
18
                Discovery motions filing deadline                   December 5, 2019
19
                Discovery completion deadline                       January 31, 2020
20
                Dispositive Motions filing deadline                 February 6, 2020
21              Motions related to expert witnesses
                (e.g., Daubert motions) due by                      February 13, 2020
22

23

     MINUTE ORDER - 1
 1            Motions in Limine filing deadline                   April 16, 2020

 2            Agreed Pretrial Order due                           May 1, 2020

 3            Trial briefs, proposed voir dire questions, and
              jury instructions due                               May 1, 2020
 4            Pretrial conference scheduled for 1:30 p.m. on      May 8, 2020
 5         (2)   All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
 6 no. 19, as amended by the Minute Order entered August 13, 2018, docket no. 39, and the
   Minute Order entered January 24, 2019, docket no. 56, shall remain in full force and
 7 effect.

 8       (3)    Plaintiffs’ motion for summary judgment, docket no. 58, which was filed
   on June 11, 2019, and originally noted for July 19, 2019, has been renoted by the
 9 movants to August 16, 2019, see Notice (docket no. 60). If the parties are not prepared to
   complete briefing on the motion by the current noting date, plaintiffs shall withdraw their
10 motion and refile it, if necessary, at a later date.

11          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
12
            Dated this 8th day of July, 2019.
13

14                                                    William M. McCool
                                                      Clerk
15
                                                      s/Karen Dews
16                                                    Deputy Clerk

17

18

19

20

21

22

23

     MINUTE ORDER - 2
